DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 and 03/02/2022 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on German Patent Application No. DE10 2017 218 024.2, filed on October 10, 2017.

Claim Objections
The claims are objected to because they have commas in incorrect places and appear to lack commas in other places. For example, commas do not look grammatically appropriate in Claim 1’s “vehicle seat, over time, permitted”, “crash- active, in particular extendable, adaptive structures”, Claim 7’s “total displacement travel, over time, with an optimized delay”.  As for missing commas, “in the event of a crash” appears to need commas before and after it in Claim 1. Applicant is required to review all the claims for appropriate usage of commas. Appropriate correction is required.
Claim 1 need to be consistent as for “the vehicle seat on the basis of the detected acceleration value” should be “the vehicle seat on the basis of the at least one detected acceleration value”, Appropriate correction is needed. The terms should be referred to consistently throughout the claims
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims are also hard to decipher because of the placement or lack of placement of commas. Applicant is also required to review all claims to make sure the claim language and terminology is used consistently through the claims. 

Claim 1 is a vehicle/system claim. Currently the “wherein” clauses do not further limit the components of the system claim, and therefore it is indefinite whether the steps mentioned in the wherein clauses are actually performed by the system components or not.  For example, is one of the components of the system controlling displacement travel of the vehicle seat? The claim is not clear because the wherein clauses are devoid of mention of the vehicle components being configured to perform these functions.  
Also, what does “influences” mean? Is the crash detection sensor system or the occupant protection system influencing the vehicle? Is the movement of the seat the influencing of the vehicle? 
“the crash-adaptive specification” has no antecedent basis. It is unclear what Applicant is referring to. 
Appropriate correction is required. 
Claim 2 is also indefinite as the claim does not specify what component of the vehicle is configured to cause the enlargement. It is unclear if the claim is stating that there is no airbag system in the front of the vehicle or that something is eliminating the airbag system in the 
Claim 3 is indefinite because “in particular extendable” does not make sense. Also, with the usage of “in particular”, it is not clear if the limitations after “in particular” are required or optional. Same as for claim 14.

Claim 4 is indefinite because it is unclear if “at least one interior sensor system” is part of the vehicle being claimed or something separate. If it is something separate, then it is unclear how Claim 4 limits the structure of Claim 1’s vehicle. In addition, it is not clear if it is part of the “at least one crash detection sensor system”. 
Claim 5 is indefinite because it is not clear whether the crash detection sensor system is controlling the displacement travel for the seat or if it is an intended use/result. Claim 7 has a similar issue where it is unclear what is controlling the displacement travel and whether the interior sensor system is part of the vehicle being claimed, part of the crash sensor system, or something else. 
Claim 6 is indefinite because it is unclear what component of the vehicle is performing the functions and also unclear if the interior sensor system is part of the claimed vehicle, part of the crash detection sensor system, or something else. 
Applicant is required to check the rest of the claims also for similar issues. 
Thus, Claims 7-15 are also rejected for not resolving their parent claim deficiencies and for having similar issues as the claims above.  As such, the claims have been examined as best understood. Applicant is required to review all claims for 112b and grammatical/idiomatic issues. The ones provided above are only examples. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Frommann et al. (US 2016/0243963 A1) in view of Desjardin et al. (US10272863B1).

Regarding claim 1, Frommann discloses a vehicle comprising (see Frommann paragraph “0034” “FIG. 1 shows a motor vehicle according to an embodiment of the present disclosure with a body 1”),

and an occupant protection system, the vehicle seat being paired with the occupant protection system that has at least one crash detection sensor system, which detects at least one acceleration value in the event of a crash and in the event of a crash influences the vehicle such that inertial forces act on the vehicle seat connected to the vehicle and on the occupant sitting on the vehicle seat on the basis of the detected acceleration value (see Frommann paragraph “0026” regarding in event of crash senses at least one acceleration value which acts on the vehicle such that depending on the sensed acceleration value inertial forces act on the vehicle seat (2) “the system is configured to determine a current acceleration of the body and/or of the loading surface. The controller is configured to activate the actuator based on the determined current acceleration in order to influence a collision-related movement of the loading surface against the adjusting direction relative to the body on which it is mounted, in particular decelerate or slow down a collision-related movement of the loading surface towards the vehicle front and/or vehicle side in a controlled manner”),
wherein the at least one acceleration value is used for the crash-adaptive specification of at least one displacement travel of the vehicle seat, over time, 
wherein a total displacement travel of the vehicle seat in the travel direction comprises an additional, exclusively crash-active displacement travel adjoining a displacement travel of the vehicle seat for adjusting the seat length in the travel direction (see Frommann paragraph “0023” “the system is configured to determine a starting position of the loading surface before an actuator-driven acceleration in adjusting direction before the imminent collision, which determines a starting position of the loading surface relative to the body or is e-quipped for this purpose. The controller is configured to activate the actuator based on the determined starting position or is equipped for this purpose, in particular in such a manner that the loading surface as a consequence of the collision overruns the determined starting position maximally by a preset distance…….Such consideration of the starting position of the loading surface before an actuator-driven acceleration in adjusting direction thus constitutes an advantageous possibility of an activation of an actuator based on a feed travel determined before the collision-related movement of the loading surface.”), 
wherein the additional exclusively crash-active displacement travel is produced by an enlargement of a free space in the vehicle interior of the vehicle available in the travel direction in front of the vehicle seat (see Frommann paragraph “0043” “The ECU 5 activates the actuator 4 in block S60 in such a manner that the vehicle seat 2 as a consequence of the collision does not overrun the determined starting position. Here, it activates the actuator 4 based on the detected occupant weight in such a manner that the collision-related forward movement of the vehicle seat 2 follows a preset profile, in particular a preset permissible acceleration is not exceeded. In a modification, the ECU 5 can also activate the actuator 4 in block S60 in such a manner that the vehicle seat 2 as a consequence of the collision overruns the determined starting position, in particular maximally by a preset travel.”).
	but Frommann fails to expilcty teach wherein the at least one acceleration value is used for the crash-adaptive specification of at least one displacement travel of the vehicle seat, over time, permitted by at least one force absorption component.
However Desjardin teaches wherein the at least one acceleration value is used for the crash-adaptive specification of at least one displacement travel of the vehicle seat, over time, permitted by at least one force absorption component (see Desjardin col 1; lines 19-31 “The energy absorbers are made to absorb as much energy as possible at loads that are survivable but which stop the seat and occupant before contact with the floor of the vehicle. If the energy absorbing capacity of the EAs are exceeded, the seat and occupant will not stop stroking before reaching it stroking limits in which case it “bottoms out” imposing a sudden impact load on the occupant which can overstress the already stressed spine producing a facture”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of method and system for controlling an actuator for elongating the stopping distance while absorbing crash energy and reducing the loads imposed on the occupant (Desjardin col 1; lines 19-31).

Regarding claim 3, Frommann discloses wherein the vehicle comprises at least frontal crash- active, in particular extendable, adaptive structures which reduce the acceleration value (see Frommann paragraph “0008” “In that an actuator in the phase in which the body is positively accelerated in adjusting direction due to the collision, in particular activated corresponding to a preset profile, a collision-related movement of the loading surface in an embodiment and/or a loading of the loading surface and/or of its payload as a consequence of or after the collision occurring in the process can be optimized, in particular adapted to peripheral conditions, in particular the accident situation, a preset loading limit and/or the payload.” and via paragraph “0012” “in an embodiment, for decreasing the absolute speed and/or the kinetic energy during or as a consequence of the collision can be extended. In 

Regarding claim 4, Frommann discloses wherein a free displacement travel available within the total displacement travel is detected by at least one interior sensor system, which detects the free space available between a front side of the vehicle seat and the dashboard facing the vehicle seat (see Frommann paragraphs “0034-0036” “Adjusting Direction L” regarding adjusting the direction of the seat with regards to the collision using radar detection and also detecting the acceleration of the body “The system measurement sensor 10 for determining a starting position of the front vehicle seat 2 before an acceleration of the vehicle seat 2 in vehicle longitudinal or adjusting direction L before an imminent collision, which is signal-connected to the ECU 5. In addition, the system includes a force or distance sensor 12 for determining a loading of an instrument panel (not shown) as a consequence of a contact with the vehicle occupant or a distance between instrument panel and vehicle occupant, which is signal-connected to the ECU 5.”).
Regarding claim 5, Frommann discloses wherein the crash detection sensor system predicts an accident occurring prior to a crash time (pre-crash) and / or detects an accident occurring at the time of the crash, so that the vehicle seat with the seated occupant is displaced by a displacement travel intended for seat length adjustment and for crash-active displacement prior to the time of the crash counter the travel direction in order to further extend the total displacement travel available at the time of the crash in the travel direction beyond the displacement travel available along the displacement travel (see Frommann paragraph “0022” “a feed travel that is maximally available can be determined, in an embodiment, in advance and/or the collision-related movement of the loading surface relative to the body against the adjusting direction determined in advance and utilized as far as possible. For example, a force 

Regarding claim 6, Frommann discloses wherein the free displacement travel available within the total displacement travel, which is carried out prior to the time of the crash counter in the driving direction, is detected by at least one interior sensor system, which detects the available free space between a rear of the vehicle seat and an object behind the vehicle seat (see Frommann paragraph “0035” regarding a system at the front seat which protect the occupant in the back seat by adjusting the longitudinal direction “The system includes a sensor configured to determine a permissible resetting travel of the front vehicle seat 2 in vehicle longitudinal or adjusting direction, which includes an interior monitoring device 6 arranged on its back and/or a seat occupancy detection 7 of the rear, further vehicle seat 3, which is signal-connected to the ECU 5.”).
Regarding claim 9, Frommann fails to explicitly disclose wherein, via the at least one force absorption component, forces are absorbed, over time, within the detected total displacement travel in dependence of the detected acceleration value by setting a force / displacement characteristic curve that is adjusted, over time, to the acceleration value and the detected total displacement travel.
However Desjardin teaches wherein, via the at least one force absorption component, forces are absorbed, over time, within the detected total displacement travel in dependence of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of method and system for controlling an actuator for a loading surface that is adjustably mounted on a motor vehicle body of Frommann to provide optimal safety and survivability to occupants having a wide range of weight and size and also to select the most efficient profile for that specific crash and seat occupant (Desjardin col 2; lines 19-38).
Regarding claim 10, Frommann discloses wherein the at least one force absorption component is a deformation element and / or a tension rod and / or a torsion rod and the at least one force absorption component is at least one pyrotechnic system and / or at least one spring system, wherein the at least one component is matched to the mass of the seated occupant, which is determined via a weight detection sensor system assigned to the vehicle seat (see 

Claims 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Frommann et al. (US 2016/0243963 A1) in view of Desjardin et al. (US10272863B1) in view of Breed (US 2012/0018989 A1).

Regarding claim 2, Frommann fails to explicitly discloses wherein the enlargement of the free space additionally available in the travel direction in front of the vehicle seat is achieved due to the elimination of a front crash airbag system in a dashboard of the vehicle, which is reduced counter the driving direction.
However Breed teaches wherein the enlargement of the free space additionally available in the travel direction in front of the vehicle seat is achieved due to the elimination of a front crash airbag system in a dashboard of the vehicle, which is reduced counter the driving 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of method and system for controlling an actuator for a loading surface that is adjustably mounted on a motor vehicle body of Frommann to adabt the system to the different seating positions of the occupant in the vehicle and also for controlling deployment of an occupant protection apparatus in a vehicle based on one or more parameters of a seat in the vehicle and its accessories, namely a seatbelt (Breed paragraph “0122”).

Regarding claim 12, Frommann fails to explicitly discloses wherein the vehicle seat comprise at least one crash- active catching mechanism for the legs and / or arms and / or hands of the occupant.
However Breed teaches wherein the vehicle seat comprise at least one crash- active catching mechanism for the legs and / or arms and / or hands of the occupant (see Breed paragraph “0252” “In addition to greater precision in determining the location of the occupant, the separation of the two receptors can also be used to minimize the effects of hands, arms or other extremities which might be very close to the airbag. In this case, where the receptors are mounted high on the dashboard on either side of the steering wheel, an arm, for example, would show up as a thin object but much closer to the airbag than the larger body parts and, therefore, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of method and system for controlling an actuator for a loading surface that is adjustably mounted on a motor vehicle body of Frommann to adapt the system to the different seating positions of the occupant in the vehicle and also for controlling deployment of an occupant protection apparatus in a vehicle based on one or more parameters of a seat in the vehicle and its accessories, namely a seatbelt (Breed paragraph “0252”).
Regarding claim 13, Frommann fails to explicitly discloses wherein a backrest part of the vehicle seat or of a swivel seat, has a headrest which surrounds the head of the occupant by means of headrest side bolsters in a crash-active manner.
However Breed teaches wherein a backrest part of the vehicle seat or of a swivel seat, has a headrest which surrounds the head of the occupant by means of headrest side bolsters in a crash-active manner (see Breed figure 35 and paragraph “0058” “FIG. 35 is a side view with parts cutaway and removed of a vehicle showing the passenger compartment containing a driver and a preferred mounting location for an occupant position sensor for use in side impacts and also of a rear of occupant's head locator for use with a headrest”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of method and system for controlling an actuator for a loading surface that is adjustably mounted on a motor vehicle body of Frommann to adapt the system to the different seating positions of the occupant in the vehicle and also for controlling deployment of an occupant protection apparatus in a vehicle based on one or more parameters of a seat in the vehicle and its accessories, namely a seatbelt (Breed figure 35).



Regarding claim 7, Frommann fails to explicitly disclose wherein the vehicle seat has a seat connection, which comprises at least one force absorption component, which absorbs the inertial forces within the total displacement travel over time, and wherein the vehicle seat with the seated occupant is decelerated within the total displacement travel, over time, with an optimized delay to reduce the biomechanical stress values.
However Bacher teaches wherein the vehicle seat has a seat connection, which comprises at least one force absorption component, which absorbs the inertial forces within the total displacement travel over time, and wherein the vehicle seat with the seated occupant is decelerated within the total displacement travel, over time, with an optimized delay to reduce the biomechanical stress values (see Bacher paragraph “0027” “Due to the compact design of the body 1 in connection with the extremely short axle overhangs, the vehicle has only an extremely short front crumple zone. In the event of a frontal impact of the body 1 with an obstacle, a relatively hard impact occurs with a correspondingly steep deceleration characteristic during the course of the deformation, despite the shock-absorbing deformation of the crumple zone. Depending on the impact speed and due to the rigidity of the passenger compartment 2, an increased vehicle rebound can also occur according to the principle of an elastic impact.” And via paragraph “0028” “In order to achieve the best possible occupant protection against injuries in such a frontal collision, the vehicle seats 3 and 4 are initially moved in a first collision phase or beforehand by a distance S 1 indicated by arrows. rearwardly displaceable before moving a distance S&sub2; under the action of impact deceleration. be shifted forward.” And also via paragraph “0019”).


Regarding claim 8, Frommann fails to explicitly disclose wherein the vehicle seat has a seat connection comprising at least one force output component, which outputs forces over time within the total displacement travel, wherein the vehicle seat with the seated occupant is accelerated within the total displacement travel, over time, with an optimized acceleration.
However Bacher teaches wherein the vehicle seat has a seat connection comprising at least one force output component, which outputs forces over time within the total displacement travel, wherein the vehicle seat with the seated occupant is accelerated within the total displacement travel, over time, with an optimized acceleration (see Bacher paragraph “0007” “In the event of a frontal collision of the motor vehicle, the rearward displacement of the engine block is to be used in order to bring about a corresponding rearward displacement of the associated driver's seat at the same time. However, in the event of a frontal impact, the longitudinally displaceable overall arrangement will first be accelerated forwards as a result of the mass inertia before the rearward displacement begins. The sum of the acceleration forces in opposite directions results in the total acceleration force acting on the occupants, which should exceed the tolerability limits, at least in the event of an impact at higher speeds. Also, the provided belt system would hardly be able to ensure a reliable movement coupling of the vehicle seat and the occupant belted on it”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of method and system for controlling an actuator for a loading surface that is adjustably mounted on a motor vehicle body 

Regarding claim 11, Frommann fails to explicitly disclose wherein the vehicle seat is a seat with an integrated seat belt provided with an integrated belt system or a vehicle seat provided with a three-point belt system attached to a B-pillar.
However Bacher teaches wherein the vehicle seat is a seat with an integrated seat belt provided with an integrated belt system or a vehicle seat provided with a three-point belt system attached to a B-pillar (see Bacher paragraph “0015” “In particular in the case of a vehicle seat which can be displaced backwards against the direction of the impact, the driving forces can be kept particularly small if a lightweight seat with an integrated belt system is used, which is previously known as a so-called integral seat”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of method and system for controlling an actuator for a loading surface that is adjustably mounted on a motor vehicle body of Frommann to maintain a fixed angular position between the seat cushion and the seat back in the event of a vehicle impact (Bacher paragraph “0015”).

Regarding claim 14, Frommann fails to explicitly disclose wherein the belt system of the vehicle seat comprises a reversible, in particular electromotive belt tensioner and / or an irreversible, in particular pyrotechnic belt tensioner.
However Bacher teaches wherein the belt system of the vehicle seat comprises a reversible, in particular electromotive belt tensioner and / or an irreversible, in particular pyrotechnic belt tensioner (see Bacher paragraph “0034” “Since the occupant 16 is to be pressed into the associated seat 3 or 4 by the belt tensioner arrangement with the upper body and pelvic area up to his physical stress limit, it is expedient to provide measures for limiting the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of method and system for controlling an actuator for a loading surface that is adjustably mounted on a motor vehicle body of Frommann to maintain a fixed angular position between the seat cushion and the seat back in the event of a vehicle impact (Bacher paragraph “0034”).

Regarding claim 15, Frommann fails to explicitly disclose wherein, in the vehicle interior, an interior sensor system is arranged, which determines, by monitoring the occupant when a rebound phase is reached within the crash, so that at this time further displacement of the vehicle seat in the travel direction is prevented.
However Bacher teaches wherein, in the vehicle interior, an interior sensor system is arranged, which determines, by monitoring the occupant when a rebound phase is reached within the crash, so that at this time further displacement of the vehicle seat in the travel direction is prevented (see Bacher paragraph “0016” “For reasons of space, the return path will expediently be relatively short. Since the relocation has to take place within a very short period of time (approx. 25 milliseconds), exceeding the tolerability limit of the occupant can also be prevented by the strong reverse acceleration.” And via paragraph “0027” “In the event of a frontal impact of the body 1 with an obstacle, a relatively hard impact occurs with a correspondingly steep deceleration characteristic during the course of the deformation, despite the shock-absorbing deformation of the crumple zone. Depending on the impact speed and due to the rigidity of the passenger compartment 2, an increased vehicle rebound can also occur according to the principle of an elastic impact.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of method and system for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664